Earl Warren: Number 12, William A. Price, Petitioner, versus United States. Mr. Boudin.
Leonard B. Boudin: May it please the Court. The petitioner, William Price, a reporter at the time on the New York Daily News, seeks review here of his conviction by the Court in the District of Columbia, Judge Keech, sitting without a jury under 2 U.S.C. 192. This is part of the same series of hearings, which are involved in the three preceding cases other than -- other than Russell and which was also the subject of an opinion by Judge Youngdahl in United States against Peck which deals with and disposes in our favor of the constitutional issues and which I will not discuss until the end of my argument on the more technical aspects of the case. Now, the petitioner here was called in both executive and public sessions. The executive in December 1955, a public in January 1956 and the questions that were put to him were over a wide reach, covering such matters as his activities in a labor union of these paper men, that is his running for office, his knowledge of a particular young woman whose name appears in the record, his traveling as a pilot in an airplane, he'd been in the Navy in Latin America after the war and finally the usual question of Communist Party membership and meetings. This was a very wide range as Your Honors will see when I point out that the subject matter of the inquiry was never indicated to this petitioner. But what is particularly significant since the petitioner here has been indicted and convicted not for his appearance in December, 1955 but his appearance in January, 1956 is that the questions put to him, as developed by Mr. Rand upon the trial of his trial counsel, were identical in the executive session of December, 1955 and the public session of January, 1956, raising, therefore, the question which we do raise here Mr. Justice Harlan as to the legislative purpose of a second inquiry which is the only subject here of this appeal. Now, I may say here that Your Honors will read the record of the executive as incorporated here and the public hearings to see that the petitioner denied all wrongdoing because various insinuations were made by the Government counsel -- by Committee counsel. And Your Honors -- Honors will note that the petitioner did raise the question of legislative purpose not relying merely upon the arguments of conscience discussed by Mr. Justice Stewart in the Deutch case, did say why am I here, did say there is no legislative purpose and at no point, not only was the subject of -- not only was pertinency not showing, but at no point in this hearing was the subject matter indicated to the petitioner. Now, the petitioner, after being indicted by a jury composes as in the other cases, a majority of whom the Government employees, made the motions to dismiss the indictment which is set forth in the record and a motion was denied and also made -- served a subpoena duces tecum upon the Committee for the purpose of showing that there was no probable cause and no legislative purpose for subpoenaing him. And that motion -- that subpoena duces tecum was quashed and the motion was denied and the petitioner proceeded to trial. At the trial, counsel for the Government insisted that the subject matter of inquiry was the total strategy and tactics of world communism and counsel for the Committee, to the extent that he testified on the subject and as the Government says correctly in its brief somewhat ambiguous testimony, the testimony that Government relied on, counsel for the Government again said it was world communism generally, but there is an exhibit introduced namely the full Committee hearings in which Senator Hennings as Your Honors will recall and one other Senator talked about the investigation of news media and so the Government here on appeal says, “No, it was not an investigation the world communism really. It was an investigation of media”, although that is not consistent with Mr. Sourwine's testimony on this point at the trial. The trial court in this case, whatever it maybe done and I don't recall what the activity the trial courts in these other cases, made no finding as to the subject matter of the inquiry except stated it was a proper inquiry and the Court of Appeals made no statement as to the subject matter of the inquiry so that we are compelled to rest upon these divergent points of view expressed by the Government here and by Mr. Sourwine below and by the record itself. But, Your Honors will recall what I said before that at the time of the Committee hearing, assuming luminosity as that term is now used here to be important, the witness was not told the subject matter of the inquiry. Now, we raise here in this short argument, the following points principally. First, was there reasonable cause or legislative purpose or justification for calling Mr. Price, either at the executive session and certainly at the public session, which is the subject of his inquiry? Secondly, assuming that the Government made or attempted to make a showing of such legislative purpose, was defense counsel here as in Liveright, permitted adequately to cross-examine Mr. Sourwine, the sole witness on this point and thirdly, was the subject matter of the inquiry shown to the witness at the time of the hearing? I may not reach this third point where the several others which are dealt with in our brief. Now, as to probable cause, this is one of those unusual cases in which the Committee counsel admitted that they had no evidence placing Mr. Price in the Communist Party. In most cases, the claim was made, sometimes it's supported, here no such claim is made. What then was the reason for calling Mr. Price, a reporter on a daily-news internationally known for its conservative events, if I may use that term? Three reasons are given and we suggest to the Court that none of these reasons separately or cumulatively deserves -- deserve a subpoena by any rational approach. First, that Mr. Price ran as a candidate on a newspaper guild slate for office which Mr. Sourwine, without a single word of evidence, a single claim of support except something like public repute said was a Communist slate. I passed over the question of the effect on trade union elections if a man who runs for office can therefore be subpoenaed and come down merely to the question or whether that was a reasonable thing here. The second reason given by Mr. Sourwine is that the petitioner, the petitioner here knew this young woman whom that -- whom Mr. Sourwine testified was a Communist courier. And these are very serious charges to make against anybody particularly by Committee counsel under the public privilege and I point out to Your Honors that there is not a word in this record to justify that kind of defamatory statement made as a justification for calling a newspaperman on the daily news. More, more, the record here shows that the lady involved had testified before the same Committee six -- some months before and had not asserted privilege in answer to questions put to her. This is Mr. Sourwine's statement at the end of his testimony, yet, this is argued as a reason for calling a newspaperman because he had some relationship rather with a young woman, not a reasonable thing at least for congressional committee. Thirdly, and this I think is the most disturbing, Mr. Sourwine's said to Mr. Price, he believes, he didn't know, had joined in a statement printed in a Daily Worker, a Communist newspaper if Your Honors please, in defense of the Communist Party. Now, it is true, let's assume that, it is true that the statement as printed by the House of the American activities Committee in a volume which unfortunately is not in the record does say text to statement in defense of Communist Party, but if Your Honors will read the text of that statement and see who the signatories are, Your Honor will see that it was a 1941 statement, an appeal to the President of the United States and the Congress, not to the Daily Worker which happen to reprint it as they had a right to do I assume, and that wasn't our responsibility, an appeal to the President and Congress against the possibility of the Communist Party might be declared illegal and against, although what could this could do in this situation, I don't know, against such things as the Oklahoma (Inaudible) which as Your Honors may recall was being applied in 1940 to various members of the Communist Party. This appeal is a most rational, honest decent appeal that anyone could -- could read as witnessed the fact that is, the signatories include Zechariah Chafee, Hocking, just was admitted to the Academy of Arts and Letters, one of a series of great honors, Professor Lehmann of the Union Theological Seminary, Francis Fisher Kane of Philadelphia, whom Your Honors know, the great lawyer. These are the kind of people. It is very likely that Mr. Price who said he didn't recall having signed this, never signed it at all which he probably ought to be ashamed because the William Price here is the William Price of Swarthmore, Mr. Price has never been to Swarthmore, but this accident and as I say these were true and not justifies subpoena and with one of the three things that led to this man against whom the Committee had no information being subpoenaed. Now, I come down to the question of let's assume all these, however, was very weighty and the committee did have this information and there might have been some evidence as to a curia, although Mr. Price's testimony on the curia issue and an involvement any conspiracy is very explicit in his denial. We served a subpoena on the Government for the purpose of producing all information it had with respect to this young woman because it happened that she had testified before the Committee and completely exculpated herself and we asked for all information with respect to Mr. Price. As I said before, the subpoena was quashed and when Mr. Rand attempted on penetrations to get information from Mr. Sourwine to justify what he had said on his direct examination to justify the calling of Mr. Price. The trial court upheld his refusal to answer and the Government here says, “Well, the trial court only upheld the refusal to answer ten questions as if the number of questions was to be determined over the constitutional right to cross-examine a witness with respect to the testimony that he had given on direct. This is no longer a First Amendment problem. This is a right -- is a normal right of the defendant in a criminal case to cross-examine with respect to what has been adduced on direct. The trial judge merely said this is confidential testimony and the Government added to that upon this appeal a new argument and since probable cause says that Government was not an element of a crime, therefore we did not have a right to examine it because it was only an element of the right to call the witness. Now, if the Government will read Chief Judge Learned Hand's opinion in Andolschek which Mr. Rand referred to and United States against Copeland, the Government will see that whenever the Government has the information bearing upon the guilt, innocence or the right to prosecute a defendant or the right to introduce evidence against the defendant then the Government no longer has the right of confidence with respect to its records if they have any bearing on that point. And Judge Learned Hand in the United States against Copeland where Your Honors denied certiorari which did not involve an element to the crime but the question of whether the wiretap -- the records of the Government -- wiretapping records had led to the arrest of the defendant in that case. Very much like this in the sense sort of a reasonable cause except they're involved with the Communications Act. Judge Learned Hand said, “It is however one thing to allow the privileged person to suppress the evidence and toto coelo, another thing to allow him to fill a gap in his own evidence by recourse to what he suppresses.” Yes, Mr. Sourwine was -- was stating what he had as facts and would not allow us to go in to it and Judge Learned Hand said, “The prosecution must decide whether the public prejudice of allowing the crime to go unpunished was greater than the disclosure of such “state secrets,” that was espionage Your Honors, you'll recall, such state secrets as might be relevant to defense, that was a felony, that was espionage, this is a misdemeanor. And finally, Judge Learned Hand said and this Court knows this language I am sure, “Few weapons in the arsenal of freedom are more useful than the power to compel a Government to disclose the evidence on which it seeks to forfeit the liberty of its citizens.” Now, we come last in the next two minutes to the question of luminosity. Did we ask -- did we raise the issue of pertinency, the issue of right of the Committee to ask? The Government says, “We didn't use the word “pertinency.” Well, I submit that neither did Mr. Watkins as Your Honor will see buried in his statement was a reference to the fact that he hasn't -- see how these things are relevant, but basically, he was challenging the power of the Committee. I'm sure this Court did not mean in the majority opinion written by the Chief Justice to lay down a strict rule that the word of pertinency must be used otherwise the Committee has no duty to state the subject matter or the respects in which the matter is pertinent. And in Deutch, there Mr. Justice Stewart's opinion dealt with a very narrow thing, a man came forth and said, “My conscience does not let me answer the information.” He didn't challenge the power of the Committee. We challenged the power of the Committee when we said there is no legislative purpose in your inquiry committee, so to intact where Judge Youngdahl acquitted Seymour Pat. Here, we rely upon what the Chief Justice said in Quinn against United States, Mr. Justice Harlan concurring in that aspect of the Court's opinion part 1 where the Chief Justice said, involving the Fifth Amendment, “There is no ritualistic or talismanic formula necessary to invoke the Fifth Amendment” and what the Chief Justice said there we apply here. If the Committee was in any doubt as to subject matter -- as to the meaning of the witness' objections stated in five different ways, “All it had to do” as the Chief Justice said, “was to ask the witness whether he was challenging the Committee's power,” but nobody was under any doubt as to whether the witness was in fact challenging the Committee power. Your Honors will read this record. Your Honors will see that what the Committee was concerned about was one thing. “Mr. Price,” they said, “Are you sure you're not pleading the Fifth Amendment?” That was all I wanted to know. They didn't care whether he was pleading pertinency, legislative purpose, Committee jurisdictional power, just to be sure that the Fifth Amendment was not being involved here. I don't go in to the question of Committee's motivation on that point. I merely say hereto the Committee was very able to see that there was a direct challenge to its power and in this record with the varied number of subjects covered in the Committee hearing, the Committee had to tell the witness what the subject matter was. I may add one more footnote, what I have said is a dependence upon Deutch, the dependence upon the Chief Justice's opinion even if narrowly construed in Watkins, but I do not think that a witness whatever maybe his duty to state the subject matter -- to state his objections to -- on pertinency grounds when pertinency is a problem has any duty before a congressional committee if the Committee is silent upon the principle substratum of this investigation namely, subject matter. When the Committee states subject matter, the witness maybe under certain circumstances, I'm not prepared to -- can see all cases now may waive, but the witness can never waive his right to know what the Committee is investigating. And if the Court will read sometimes again as it must occasionally -- such cases as Sinclair, the Court will see that in Sinclair that there is no question as to what the Committee was investigating in detailed discussion that it had with counsel who appeared and was permitted to talk if I recall him there. The Committee indicated subject and finally, the Court will examine the indictment in Sinclair. It will see a 22-page indictment in detail, explaining the subject matter of the inquiry. I don't wonder that in this case those subject matters of inquiry were indicated in the indictment because none was stated in the Committee hearing.
Earl Warren: Mr. Doolittle.
J. William Doolittle, Jr.: Mr. Chief Justice, may it please the Court. I will try to deal with all the points covered by the petitioner and first to the point that he dealt with in most detailed last and that's the subject under inquiry and pertinency of the questions to that subject. Now, it is the Government's contention that the subject under inquiry was in fact proved to be Communist infiltration into the news media. And the basic reasons as far as the hearings as a whole are concerned are those that I stated in arguing the Whitman case. Here, however, it is very important for the Court to realize that at trial counsel for the petitioner repeatedly conceded that the subject under inquiry is precisely what I've said that it is, Communist infiltration into news media and we've set forth the citations and some of the quotations of those concessions at pages 27 and 28 of our brief in this case. Moreover, the whole premise of petitioner's argument which he makes most vigorously in his brief that this whole hearing constituted an unwarranted attack on the free press. The whole premise of that argument is that these hearings were in fact concerned with Communist infiltration into news media. After this, I should like to advert to one point that petitioner does make in his brief that is a seemingly inconsistent remark by subcommittee counsel part of which is quoted in the petitioner's brief at page 25 here and which is set out in more detail in the Whitman brief at page 22. That statement which as I say is referred to by counsel here and has been referred to by counsel and some of the other cases, is to the effect that Mr. Sourwine, the subcommittee counsel, denied that infiltration of the press was the subject under inquiry. Now, to understand that remark it must be appreciated that there had been public statements to the effect that these hearings were an attack upon the free press. The subcommittee was most sensitive to this charge as I think we would all agree and rightly should be. And their concern was evidenced by statements that I have referred to in prior arguments made both by the Chairman of the Committee and by Senator Hennings particularly at page 1588 of the hearing record. Now, it is quite clear from the context that in making of the remark that counsel had referred to here, the subcommittee counsel thought whether he was reasonable and thinking so or not, but the subcommittee counsel thought that the Committee was then being charged with an attack on the free press and his denial goes to that. It's particularly obvious that this must be so since he went on to state that the chairman has already told you that that is not the case. Well, the only thing that the chairman had already told anyone was that this was not an attack on the free press. I might point out that in any event, petitioner was not present when this remark was made. It goes only to the question of what the subject under inquiry in fact was. Now, as to the appraisal of the petitioner, that raises of course of the subject matter and pertinency, our contention is that the witness did not object to this at the hearing and that under both Watkins and Barenblatt, a witness must make a specific objections on these grounds in order for it to be effective. The statement that he made, again, a lengthily legal memorandum, was clearly insufficient under Barenblatt where roughly the same kind of legal memorandum was involved. And we understand from what petitioner says at page 29 of his brief that in essence he conceives that this is so. I read the bottom of page 29 of his brief as largely conceding that no objection was made. In any event, we believe that he was satisfactorily appraised. The witness ahead of him who appeared was a newsman, who was questioned about his party affiliations and about infiltration into the typographical union. The petitioner was asked some preliminary questions concerning -- concerned primarily with his newspaper background. As far as the pertinency of the questions are concerned, counsel at trial conceded that at least counts one, two and eight are pertinent to an investigation of communist infiltration of news media and that concession appears at pages 291 and 292 of the trial transcript in this case. Now, on the basis for calling the petitioner before the subcommittee, petitioner raises this question generally and also in a context of his effort to subpoena subcommittee records not only on petitioner but on other -- on one other person, and also to his efforts to cross-examine with respect to confidential informants. Now, we contend that neither at the hearing nor at the trial did petitioner rebut the presumption of regularity in the subcommittee's calling the petitioner so as to bring its basis for doing so into issue. However, we do believe that the record is perfectly plain that petitioner was not called as a result of indiscriminate dragnet procedures. As counsel has pointed out, subcommittee counsel gave sworn testimony as to the information on the basis of which petitioner was called. Now, I would like to point out that counsel did omit a little bit of the information that counsel testified was a part of the basis for he's being called. We -- incidentally, the initial -- the basis for he's being called in the first place as testified to by subcommittee counsel at trial is set forth on page 5 of our brief. And I would want to point out that among the things that were involved were information that petitioner after returning from war time naval service had flown an airplane on a trip to Central and South America during which time he is accompanied by a courier for the Communist Party. Then subcommittee counsel as -- as counsel for petitioner has pointed out, petitioner was called before an executive session and then after some time had elapsed, he was called before an open session. Now, on pages 6 and 7 of our brief, we have set forth the information or I should say the reasons stated by subcommittee counsel at the trial as to why petitioner was recalled in open session after he had refused to answer questions in executive session. And in essence, the reasons there stated are that the Committee had had experience in the past that some times a witness after being -- being given a chance to think it over did decide to answer the questions and that from the very -- the demeanor of the witness, they felt that they had reason to believe that he had information, that he might be willing to disclose at a later time, as I say this is set forth on pages 6 and 7 of our brief. Subcommittee counsel did submit to cross-examination on such things as when the various information that the subcommittee had that was received and in what form, but here again, while it appeared that the Court might be willing to allow cross-examination along the same general lines, the Court did draw the line at the request of the Government that requiring the subcommittee counsel to disclose the confidential informants. Therefore, the information on which the subcommittee did base its calling of the petitioner is as an in prior cases substantially the same as this Court did regard in Barenblatt as having been sufficient to rebut the notion that petitioner there was called as a result of any indiscriminate dragnet procedures. Now, one point that has been raised and a number of these cases that has not yet been dealt with and I should like to deal with briefly at this point is one of the indictment points and that is the question of whether or not the indictment had to allege willfulness because that issue is in a number of these cases. Now, the statute that is involved here, 2 U.S.C. 192 does not contain any statement, willful or otherwise, concerning state of mind that is required to be proved in these cases. However, this Court in the Quinn case, 349 U.S. 155 said that it is a deliberate intentional refusal to answer that is required in these instances and the indictment in this case as in several of the others alleged unlawfully. Now, the only court which is the Court of Appeals of the District of Columbia that has directly focused on this question has repeatedly said that this is enough, that is to say that the word “lawfully” is enough, particularly, particularly, since the very word “refusal” which of course is in all of these, itself imports a deliberate intentional act now which of course is what is required under the Quinn case. Now, petitioner has in oral argument hinted at, but in his brief exten -- extensively argued his contention that this hearing and the hearings of which it was a part constituted a violation of the First Amendment because there was an investigation of the press. Now, the fourth estate is not immune to investigation simply because it is the press. Other fields that are protected by the First Amendment have been held subject to investigation such as education in the Barenblatt case, propaganda in the Braden and Wilkinson cases. And the statements of this Court made in the Barenblatt case I think are particularly applicable. I have adverted to them before, the notion that an educational institution is not a constitutional sanctuary from inquiry in to matters that may otherwise be within the constitutional legislative domain merely for the reason that inquiries made of someone within its walls. And further that, we think the investigatory power in this domain is not to be denied to Congress solely because the field of education is involved and we submit that no less is true of the press. Furthermore, in this case, there is simply no basis for the assertion that it was the free press as such that was being investigated rather than communist infiltration in news media. The chairman and Senator Hennings expressly disavowed any purpose to investigate the press as such. Their statements at -- in the hearings at pages 1588 and 1717 to 1718 are most impressive in that regard. And I note that this Court in the Barenblatt case relied on similar statements to answer the contention that the education that the content of the classroom as such was being investigated. The questions that were asked in these hearings of petitioner and of the other witnesses that appeared, probed in to the witnesses' positions, their activities, their associations, not what they wrote, not the content of the newspapers for which they worked. The hearings themselves were pursuant to Winston Burdett's testimony that the Communists had in fact infiltrated news media and the Committee was following up that information. Finally, the Court of Appeals found to the contrary in this case, that's at page 4 of the record, by reference to its opinion in the Shelton case which in turn is at page 242 of the Shelton record where it said, “This inquiry was in no sense an investigation into the press as such, but into the question whether the constitutionally guaranteed freedom of the press was being used to undermine that very freedom and the foundation on which it rests.” Now, one further point is made with respect to the authority of the subcommittee in this case and that is the contention that whatever the reach of Senate Resolution 366, it does not -- Congress did not intend that news media be reached. Of course, it was similarly contended in the Barenblatt case that Congress could not have intended that a subcommittee or a committee be authorized to investigate education. And of course, the Court rejected that argument for reasons that are equally applicable here. There is no indication whatever that Congress intended to exclude the press from the authority that it gave to the Senate Internal Security Subcommittee and certainly that is an area that is no less sensitive than education. Furthermore, the Senate clearly approved of this particular phase of the subcommittee's work. The subcommittee had conducted hearings on Communist activities in radio and television and non-Communist propaganda, these are cited at pages 26 and 27 of our brief in the Liveright case. Furthermore with full knowledge of the instant hearings which have been reported to them in Senate Report 1385 of the 84th Congress, Senator -- the Senate appropriated a large sum with which the subcommittee was to continue these very hearings. Now, we submit that there cannot be any serious contention that these hearings were authorized by the Senate. Thank you Mr. Chief Justice.
Earl Warren: Mr. -- Mr. Doolittle, I --
J. William Doolittle, Jr.: Yes, sir.
Earl Warren: I've been -- just been looking at the testimony of Mr. Sourwine and I'm at page 51 in this appendix and the middle of the page is Mr. Sourwine, let us start over again. Are you able to tell us of your own personal knowledge of any information that the Committee had on Mr. Price prior to subpoenaing him to appear before if -- now, then he goes on until all of these things seem about the courier and about the signing of this statement and so forth. Is that -- is any of that new matter and if so, which is new matter so far as the petitioner is concerned and what was brought out in his presence at the -- at the hearing of the Committee, would you just take it now from --
J. William Doolittle, Jr.: Mr. Chief Justice, none of the material that came up in trial was -- as far as any contention that we've ever heard came as a surprise to the petitioner. This was all going into in the hearings.
Earl Warren: It was all --
J. William Doolittle, Jr.: This information was not new as far as the petitioner is concerned.
Earl Warren: This was all done at the Committee hearing in the presence of the -- of the petitioner?
J. William Doolittle, Jr.: Yes sir, in term -- and in terms both of information stated to be in the possession of the subcommittee and in terms of the questions that were asked, that's right.
Earl Warren: Can you tell me if Mr. Price who signed that -- that statement as you say in defense of the Communist Party, was that in fact this Mr. Price?
J. William Doolittle, Jr.: There's no in -- there is no definite indication that it was, but -- there's no -- there's no clear indication one way or the other.
Earl Warren: Is there any indication that it is not?
J. William Doolittle, Jr.: No clear indication except that he had -- he has --
Earl Warren: Well, I understood that -- I understood from Mr. Boudin that it showed that it was a man from Swarthmore County --
J. William Doolittle, Jr.: Well, I'm talking about what -- I'm talking --
Earl Warren: -- because this man had never been there. Now is that -- do you -- don't count an indication?
J. William Doolittle, Jr.: Well, the indication yes sir. I'm saying that the record itself does not clearly reflect one way or the other.
Earl Warren: What is your present judgment as to whether -- whether this is the Mr. Price who signed that statement or not?
J. William Doolittle, Jr.: I think it's probably a fair way to read the record that it is not Mr. Chief Justice.
Earl Warren: But still that testimony was produced against him on his trial and he was denied -- denied the right to cross-examine concerning this, is that right?
J. William Doolittle, Jr.: Well, this was brought forward as one of a number of items and I think you'll see that in the context, the one of the least important items -- a number of items that the subcommittee had.
Earl Warren: You do not think that would be important before an American jury at this -- at this particular time?
J. William Doolittle, Jr.: Oh, it might very well be. Of course there's no -- there was no jury in this case Mr. Chief Justice.
Earl Warren: -- making a defense of the Communist Party, you don't think that would affect him very much?
J. William Doolittle, Jr.: It conceivably it might but as I say there was no jury.
Earl Warren: Conceivably it might -- don't -- don't you -- don't you think that it would?
J. William Doolittle, Jr.: I think it might. Well again, there was no jury in this case and furthermore --
Earl Warren: Oh, I thought this was the one there was a jury?
J. William Doolittle, Jr.: No sir, no jury.
Earl Warren: You don't even think it would affect the judge?
J. William Doolittle, Jr.: I would hope not sir.
Felix Frankfurter: Who was the judge? Do you know?
Leonard B. Boudin: Judge Keech, Your Honor.
Earl Warren: Mr. Boudin.
Leonard B. Boudin: Before going back to the questions put to my friend Mr. Doolittle on which my answers might differ as to the facts. I don't want to leave the constitutional issue to my brief. I do want to say that we do challenge the power of the Committee to investigate the press and we think that both Judge Youngdahl, speaking for the judiciary and Mr. Walter Lippman speaking for the press, put their finger on the real problem because Mr. Lippman pointed out --
Felix Frankfurter: Where is this -- where is this (Voice Overlap)?
Leonard B. Boudin: This appears at page 40 of my brief Your Honor.
Felix Frankfurter: Is he a witness?
Leonard B. Boudin: No, he was not a witness.
Felix Frankfurter: He is just -- news paper man --
Leonard B. Boudin: This is just an observation by a well-known public commentator which I think is sound to some of the arguments made by the Committee without factual support.
Felix Frankfurter: Yes but Mr. Doolittle is here to be cross-examined and Mr. Lippman is not.
Leonard B. Boudin: I understand that but I'm -- I'm here to be cross-examined. I am stating Mr. Lippman's view.
Felix Frankfurter: But I don't mind you're stating the views of Mr. Lippman as your own.
Leonard B. Boudin: I will adopt --
Felix Frankfurter: Where do -- we're getting off pretty far when every -- every news column has made a relevant argument with an inference it's almost evidentiary.
Leonard B. Boudin: I will state them as my own.
Felix Frankfurter: With all due respect to Mr. Lippman, whom I've known for the rest of almost my whole life.
Leonard B. Boudin: I will then adopt them as my own avowing to his knowledge when I say he said, “In what form of generation had ever before in our history has the Government claimed the power to examine and pass judgment upon who shall work on newspapers.” Now, when Senator Hennings of whom I -- I am a great admirer was the late Senator Hennings --
Felix Frankfurter: You mean you are and he was --
Leonard B. Boudin: I was always a great admirer and he was--
Felix Frankfurter: You are --
Leonard B. Boudin: Yes, I regret to say. When Senator Hennings tried to separate himself a little bit from this subcommittee upon which he found himself, I think for the first time of his life, the Internal Security Subcommittee, he having devoted himself to the protection of civil liberties on another subcommittee, this judiciary committee when he said this is not an effort. This is not an attack upon any one newspaper, but an effort on the part of this Committee to show an attempt -- I'm leaving out a few words, in the Communist Party, the influence or to subvert the American press. Now, I suggest Your Honors that the remark was made that an investigation of the press is proper in order to protect it. It's exactly the thing that will undermine a free press and whenever the Government moves in, whether in this Country or the Soviet Union or in Nazi Germany or elsewhere for the purpose of determining what the press shall say or who shall work on it, it is subverting what we understand in this country to be freedom of the press. And it may look better when it happens to the United States and the Senate Committee uses these words, “But it is no better no matter what country under which it is done.” Now, I turn to the second point in the last couple of minutes and say to Your Honor's question, Mr. Chief Justice, no information was given to Mr. Price when he appeared before the Committee as to charges against him, questions were put but he was not told. I think I'm fair in my reading of the record. We have information that X was a communist courier and went with you on this trip. Secondly, when Mr. Price -- when Mr. Sourwine appeared at the trial, Mr. Sourwine never claimed that any such information had been given to Mr. Price. I want also to indicate Your Honors that we do not see how this whole series of cases like Grosjean and Rumely and Hannegan are consistent with what was done in the present situation. And the time is too short for me to analyze the argument but we refer Your -- Your Honors to our briefs on this point on the First Amendment. Thank you Your Honors.